UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-8179


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

RONALD A. SMITH,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Jerome B. Friedman, District
Judge. (2:06-cr-00050-JBF-FBS)


Submitted:    June 9, 2009                   Decided:   July 9, 2009


Before MICHAEL and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Ronald A. Smith, Appellant Pro Se.          Alan Mark Salsbury,
Assistant United States Attorney, Blair C. Perez, OFFICE OF THE
UNITED STATES ATTORNEY, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Ronald A. Smith seeks to appeal the district court’s

order denying relief on his 28 U.S.C.A. § 2255 (West Supp. 2008)

motion.    The order is not appealable unless a circuit justice or

judge     issues   a    certificate       of     appealability.               28     U.S.C.

§ 2253(c)(1) (2006).         A certificate of appealability will not

issue     absent   “a   substantial           showing    of     the        denial    of    a

constitutional     right.”         28    U.S.C.       § 2253(c)(2)          (2006).        A

prisoner     satisfies      this        standard        by     demonstrating             that

reasonable    jurists     would        find    that     any     assessment          of    the

constitutional     claims    by    the    district       court        is   debatable       or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.              Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                 We have

independently reviewed the record and conclude that Smith has

not made the requisite showing.                 Accordingly, we deny Smith’s

motion for a certificate of appealability and his motion for

appointment of counsel and dismiss the appeal.                        We dispense with

oral    argument   because       the    facts     and    legal        contentions         are

adequately    presented     in    the     materials          before    the    court       and

argument would not aid the decisional process.

                                                                               DISMISSED



                                          2